DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-7, 10-12, 15, 16, 19 and 20 are pending.
Claims 19 and 20 have been withdrawn.
Claims 1, 4-7, 10-12, 15 and 16 are currently under examination.

35 USC § 103 rejections maintained. 
The rejections of claims 1, 4, 10-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 2016/0045532, published 18 February 2016, effective filing date 13 March 2014, cited previously), Chen et al (Clin Cancer Res, 16:5189-5199, 2010, cited previously) in view of Cheung et al (Cancer Res, 71:2453, 2011, cited previously), Yang et al (Neoplasia, 14:509-518, 2012, cited previously), Lo et al Cancer Research, (1 Oct 2014) Vol. 74, No. 19, Suppl 1, Abstract 1911. 105th Annual Meet AACR 2014. 05 Apr 2014-09 Apr 2014, cited previously), and Liu et al (US 2007/0202593, published 30 August 2007, cited previously), Gomez-Cabrero et al (Plos-One, 8:e73607, 2013, cited previously) and Weiskopf et al (US 2016/0069898, published 10 March 2016, filed 16 May 2014) in further view of Wiesenthal, (Human Tumor Assay Journal, on-line at (http://weisenthal.org/synergy1.htm, March 14, 2012, cited previously) and Chou (Cancer Res, 70:440-446, 2010, cited previously) are maintained.    
Roberts disclose a method for treating liver cancer comprising administering an anti-CD47 antibody and sorafenib (paragraphs 5-7, 108, 111). Roberts disclose the anti-CD47 antibody B6H12 (paragraphs 145, 181).
Cheung disclose administering anti-CD47 in the treatment of hepatocellular carcinoma. 
Chen disclose the treatment of hepatocellular carcinoma cells with sorafenib with or without an antiDR5 antibody (page 5191, 2nd column, Fig. 1).  Chen also disclose that sorafenib is the first clinically approved drug for hepatocellular carcinoma (page 5189).  
st paragraph to page 512, 1st paragraph).
One of ordinary skill in the art would have been motivated to combine Chen, Yang, Cheung and Roberts because they all concern the treatment of hepatocellular carcinoma.  Both Chen and Yang disclose the treatment of hepatocellular carcinoma with sorafenib and an antibody to enhance the activity of sorafenib.  Cheung discloses the treatment of hepatocellular carcinoma with anti-CD47 antibodies while Roberts disclose that anti-CD47 antibodies can be used in conjunction with a chemotherapeutic agent such as sorafenib to treat hepatocellular carcinoma.
Neither Chen, Yang, Cheung nor Roberts disclose that the effective amount of the CD47 antibody is 25 mg/ml.
Weiskopf disclose that the therapeutically effective dose of an anti-CD47 antibody depends on the specific antibody used, but may be about 10 mg/kg to 30mg/kg (paragraphs 13, 17, 87, 88).
One of ordinary skill in the art would have been motivated to apply Weiskopf’s effective anti-CD47 does of about 10 mg/kg to 30mg/kg to Chen, Yang, Cheung and Roberts method of treating hepatocellular cancer with anti-CD47 antibody and sorafenib because Cheung, Roberts and Weiskopf all disclose treating cancer with anti-CD47 antibodies. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Hence the claimed the method using the effective amount of the inhibitory anti-CD47 antibody of about 1 mg/kg to about 4 mg/kg is prima facie obvious absence unexpected results.
Neither Chen, Yang, Cheung, Weiskopf nor Roberts disclose the treatment of hepatocellular carcinoma with the NF-κB inhibiting agent IMD-0354 at a dosage of 0.05-3μM.
st column).
Liu teach the treatment of liver cancer with a polypeptide inhibitor of NF-kB along with a chemotherapeutic agent (claim 11).
Lo disclose that treatment of the hepatocellular cancer cells with the NF-kB inhibitor IMD-0354 decreases the expression of CD47 (Abstract). Furthermore, Lo disclose that NF-κB-mediated CD47 upregulation promotes sorafenib resistance in hepatocellular cancer cells (Id). 
One of ordinary skill in the art would have been motivated to apply Gomez-Cabrero, Lo and Liu’s method of treating cancer with an inhibitor of NF-kB to Chen, Yang, Cheung, Weiskopf and Roberts method of treating hepatocellular cancer with anti-CD47 antibody and sorafenib because Liu et al disclose that a polypeptide inhibitor of NF-kB can be administered in combination with other chemotherapeutic agents to treat liver cancer (paragraph 107) while Lo discloses that treatment of hepatocellular cancer cells with the NF-kB inhibitor IMD-0354 decreases the expression of CD47 while NF-κB-mediated CD47 upregulation promotes sorafenib resistance in hepatocellular cancer cells.  Thus, it would have been obvious to treat patients with sorafenib along with antibodies to CD47 and the NF-kB inhibitor IMD-0354 to prevent resistance of the hepatocellular cancer cells to sorafenib. Using both anti-CD47 antibodies along with the NF-kB inhibitor IMD-0354 would be expected to decrease the commonly acquired resistance to soafenib by hepatocellular cancer cells.
 	Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Chen, Yang, Cheung, Weiskopf and Roberts method of treating hepatocellular cancer with anti-CD47 antibody and sorafenib with Liu and Lo’s method 
Weisenthal and Choi disclose ways for determining whether a combination of therapeutic agents have a synergistic effect.  Weisenthal states that combination chemotherapy frequently, but not always, has produced greater degrees of clinical benefit than single agent therapy. Chou disclose that drug combinations are frequently used in treating cancers with the main aims being to achieve synergistic therapeutic effect , dose and toxicity reduction and delay the induction of drug resistance (page 440, 1st paragraph).

Applicant argues that the Office Action states on page 6, lines 6-7, that "Cheung disclose administering anti-CD47 in the treatment of hepatocellular carcinoma." Applicant argues that Cheung et al. nowhere mention administration of anti-CD47 antibodies; Cheung et al. exclusively teach vivomorpholino in combination with doxorubicin.
In response, Cheung disclose targeting CD47 may be a new therapeutic strategy against Hepatocellular carcinoma (Abstract). Furthermore, Roberts disclose a method for treating liver cancer comprising administering an anti-CD47 antibody and sorafenib (paragraphs 5-7, 108, 111). Roberts disclose the anti-CD47 antibody B6H12 (paragraphs 145, 181). It is noted that the specification does not disclose any examples showing that the combination of anti-CD47 antibodies, sorafenib and the NF-kB inhibitor IMD-0354 were used to treat hepatocellular carcinoma.  The specification only discloses mechanisms by which one would be motivated to want to combine anti-CD47 antibodies, sorafenib and the NF-kB inhibitor IMD-0354 to treat hepatocellular carcinoma. 

Applicant states that the Office Action asserts that the claimed triple combination at the recited dosages would have been obvious because, purportedly, using a dosage for an agent in one cancer would lead one of skill in the art to use that dosage for that identical agent in a different cancer. Applicant argues that this statement is diametrically 
treatment generally. OSI Pharms. LLC v. Apotex Inc., 939 F.3d 1375, 1384 (Fed. Cir. 2019). Applicant further argues reliance on Gomez-Cabrero et al. is improper because GomezCabrero et al. teach breast cancer, not hepatocellular carcinoma. Applicant argues that because Gomez-Cabrero et al. is the only reference that teaches administration of IMD- 0354 and reliance on this reference is improper, the references, even when combined, fail to teach the claim element of administering an effective amount of IMD-0354.
In response, it is noted that Lo disclose the treatment of the hepatocellular cancer cells with the NF-kB inhibitor IMD-0354. Although Lo does not disclose the specific amounts listed in the claims, Gomez-Cabrero disclose administering the NF-κB inhibiting agent IMD-0354 at a dosage of 1 μM for treating a mouse model of breast cancer. Thus, Gomez-Cabrero was not being used to demonstrate that a drug may be used to treat a different cancer with the drug but to demonstrate the dosages of IMD-0354 that can be used to treat cancer. As previously discussed it would have been obvious to use known dosages of IMD-0354 as disclosed by Gomez-Cabrero to treat hepatocellular cancer based on the disclosure of Lo in the treatment of hepatocellular cancer cells with IMD-0354. This is different than what the Court in OSI Pharms. LLC v. Apotex was indicating that a drug's success in treating one type of cancer does not necessarily translate to success in treating a different type of cancer. Thus, OSI Pharms. LLC v. Apotex is not relevant to the present rejections.  
The art discloses sorafenib, anti-CD47 antibody and  IMD-0354 may be used to treat hepatocellular cancer at the claimed dosages. As previously discussed, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143. Applicant has not sufficiently demonstrated why one of skill in the art would not have been motivated to combine the different references. Thus, the art reads on the present claims, absent a demonstration of unexpected results. However, Applicant has not demonstrated any unexpected results in the treatment of hepatocellular carcinoma with the combination of anti-CD47 antibodies, sorafenib and the NF-kB inhibitor IMD-0354.  In fact the Specification does not disclose any examples showing that the combination of anti-CD47 antibodies, sorafenib and the NF-kB inhibitor IMD-0354  were used to treat hepatocellular carcinoma, let alone that this treatment was unexpected.  The Specification only discloses mechanisms by which one would be motivated to want to combine anti-CD47 antibodies, sorafenib and the NF-kB inhibitor IMD-0354 to treat hepatocellular carcinoma. However, as previously discussed these motivations are present in Lo.

In response to Applicant’s statement that the Office Action incorrectly states claim 1 recites "wherein the effective amount of the inhibitory anti-CD47 antibody or inhibitory antibody fragment thereof is about 1 mg/kg to about 4 mg/kg", the amount of anti-CD47 antibody had previously been amended from 1 mg/kg to about 4 mg/kg to 25 mg/kg which was not reflected in the recited claim 1 in the non-final Office Action of 29 September 2020. However, as stated in the Office action of 29 September 2020, Weiskopf disclose that the therapeutically effective dose of an anti-CD47 antibody depends on the specific antibody used, but may be about 10 mg/kg to 30mg/kg (paragraphs 13, 17, 87, 88).


The rejections of claims 1, 4-7, 10-12, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts et al (US 2016/0045532, published 18 February 2016, effective filing date 13 March 2014, cited previously), Chen et al (Clin Cancer Res, 16:5189-5199, 2010, cited previously) in view of Cheung et al (Cancer Res, 71:2453, 2011, cited previously), Yang et al (Neoplasia, 14:509-518, 2012, cited previously), Liu et al (US 2007/0202593, published 30 August 2007, cited previously), Gomez-Cabrero et al (Plos-One, 8:e73607, 2013, cited previously), Lo et al Cancer 
Neither Chen, Yang, Cheung, Roberts, Weiskopf, Lo nor Liu disclose a conjugated anti-CD47 antibody.
Hellstrom discloses a method of treating human carcinomas with antibody conjugates.  (column 7, line 55 to column 8, line 6).    Hellstrom further discloses that the tumor targeted antibodies include any antibody that recognizes cell surface antigens on tumor cells and that tumor associated antigen means cell surface antigen which is generally associated with tumor cells. (column14, lines 6-8, 14-16).  Hellstrom et al also disclose that the antibody may be conjugated with radioactive agents. (column 12, line 56 to column 13, line 7).
One of ordinary skill in the art would have been motivated to apply Hellstrom’s method of treating cancer with an immunoconjugate to Chen, Yang, Cheung, Roberts, Weiskopf, Lo and Liu’s method of treating liver cancer with sorafenib,  anti-CD47 antibody and  a polypeptide inhibitor of NF-kB because Hellstrom states that his method of treating cancer includes the use of any antibody that recognizes a cell surface antigen on tumor cells while Cheung disclose that CD47 is upregulated in hepatocellular carcinoma.    It would have been prima facie obvious to combine Chen, Yang, Cheung, Roberts, Weiskopf, Lo and Liu’s method of treating liver cancer with sorafenib, anti-CD47 antibody and  a polypeptide inhibitor of NF-kB to have a method for treating liver cancer with sorafenib, a polypeptide inhibitor of NF-kB and a conjugated anti-CD47 antibody, wherein the effective amount of the inhibitory anti-CD47 antibody  is about 1 mg/kg to about 4 mg/kg.  

et al. disclosing the treatment of human carcinomas with antibody conjugates do not cure the deficiencies of Chen et al., Yang et al., Lo et al, Cheung, Roberts et al. and Liu et al.
In response, for the reasons set forth above and the reasons of record, the rejections are maintained. 

Summary
Claims 1, 4-7, 10-12, 15 and 16 stand rejected 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK HALVORSON/Primary Examiner, Art Unit 1642